DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/20/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7, 10-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis et al (US 2017/0170439 A1, hereafter Jarvis).
With regard to claim 2, Jarvis teaches a battery ejection system comprising: 
a pressure vessel (sealed housing) [0003];
a battery submodule positioned at least partially in the pressure vessel and configured to release gas into the pressure vessel (battery assembly) [0047]; and
a seal (vent 220) configured to seal the pressure vessel in a first mode and configured to release in a second mode (vent releasing after threshold pressure) [0110], wherein in the first mode the battery submodule is electrically connected to an electrical load via an electrical contact (bus bars including anode bus bar 110) of the battery module positioned inside the pressure vessel (as seen in fig. 20) [0025, 0050, fig. 20] , and wherein:
the second mode is triggered in the event a pressure level in the pressure vessel exceeds a threshold pressure level [0108-0110]; and 
the battery is configured to be disconnected from an electrical connection in the second mode [0109, 0110].

    PNG
    media_image1.png
    766
    893
    media_image1.png
    Greyscale

With regard to claim 3, Jarvis teaches that the battery submodule releases gas into the pressure vessel in the event the battery submodule malfunctions [0010, 0142].
With regard to claim 4, Jarvis teaches that the battery submodule comprises a covering that directs gas released by the battery submodule (inner can with vent) [0142].
With regard to claim 5, Jarvis teaches that the load may comprise a vehicle [0179].
With regard to claims 6-7, Jarvis teaches a battery system that is capable of disconnecting after a pressure increase and teaches that impact events (which would generate directional forces) cause sudden pressure increases [0109, 0130].  Therefore the battery system of Jarvis would be capable of performing the claimed functions.	
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
With regard to claim 10, Jarvis teaches the seal causes the pressure vessel to be airtight (hermetically sealed) [0028].
With regard to claim 11, Jarvis teaches the seal is configured to shear (tear) under the threshold pressure level [0110].
With regard to claim 12, Jarvis teaches that the seal comprises a bistable seal that is configured to change from a first state (sealed) to a second state (torn) when subjected to the threshold pressure level [0110].
With regard to claim 16, Jarvis teaches that the pressure vessel comprises an orifice (openings corresponding to terminal 114 and vent 224) [0028, fig. 5].
With regard to claim 17, Jarvis teaches a pressure regulator (vent area that releases pressure above set point) attached via the orifice [0109, fig. 5]. 

Claim(s) 2-5 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dougherty et al (US 2008/0220315 A1, hereafter Dougherty).
With regard to claim 2, Dougherty teaches a battery ejection system comprising: 
a pressure vessel (container 550) [0072, fig. 17];
a battery submodule (cell 100) positioned at least partially in the pressure vessel and configured to release gas into the pressure vessel (battery assembly) [0045]; and
a seal (burst plug 542) configured to seal the pressure vessel in a first mode and configured to release in a second mode (releasing after threshold pressure) [0073], wherein in the first mode the battery submodule is electrically connected to an electrical load (vehicle) via an electrical contact (terminals 552 and 554) of the battery module positioned inside the pressure vessel [0006, 0071, fig. 17] , and wherein:
the second mode is triggered in the event a pressure level in the pressure vessel exceeds a threshold pressure level [0073]; and 
the battery is configured to be disconnected from an electrical connection in the second mode (via pressure switch) [0071].
With regard to claim 3, Dougherty teaches the battery submodule releases gas into the pressure vessel in the event the battery submodule malfunctions (pressure above a threshold) [0036, 0045].
With regard to claim 4, Dougherty teaches a covering (vent) that directs gas released by the battery submodule [0038].
With regard to claim 5, Dougherty teaches a vehicle [0006, 0071].
With regard to claim 10, Dougherty teaches the seal (burst plug) causes the pressure vessel to be airtight (required for pressure buildup) [0073].
With regard to claim 11, Dougherty teaches the seal (burst plug) is configured to shear (burst) under the threshold pressure level [0073].
With regard to claim 12, Dougherty teaches the seal (burst plug) comprises a bistable seal configured to change from a first state (intact) to a second state (burst) when subjected to a threshold pressure level [0073].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis as applied to claims 2-7, 10-12, and 16-17 above, and further in view of Bandis (US 2014/0211921 A1, hereafter Bandis).
With regard to claim 8, Jarvis teaches electrical connectors (conductive tabs and bus bars) and a current interrupt device [0132, 0343-0346] but does not explicitly teach the use of a pogo pin.  However, in the same field of endeavor, Bandis teaches the use of pogo pin connectors to connect electrical devices in a housing [0047].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the pogo pin connector of Bandis with the battery system of Jarvis since it is known to be effective for connecting electronic assemblies within a housing [Bandis 0047].
With regard to claims 9, Jarvis does not explicitly teach a seal that exerts a force on the battery module that pushes the electrical contact of the battery submodule against an electrical contact of the load.  However, in the same field of endeavor, Bandis teaches the use of a seal (gasket 312) that exerts a force on the battery (sealing force holding the battery in housing 302) that pushes the electrical contact of the battery submodule against an electrical contact (pogo pin) of the electrical load [0047, fig. 8].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the sealing arrangement of Bandis with the battery system of Jarvis for the benefit of allowing for a sealed removable battery pack that does not require a separate lid [Bandis 0005].
With regard to claims 13-15, Jarvis does not teach the claimed latch or o-ring components.  However, in the same field of endeavor, Bandis teaches the use of a latch [0039] that exerts a force on the battery (holding the battery in the battery bay) that pushes the electrical contact of the battery submodule against an electrical contact (pogo pin) of the electrical load and an o-ring (gasket) to create an airtight seal (isolating exterior elements) [0005, 0047, fig. 8].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the sealing arrangement of Bandis with the battery system of Jarvis for the benefit of allowing for a sealed removable battery pack that does not require a separate lid [Bandis 0005].

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis as applied to claims 2-7, 10-12, and 16-17 above, and further in view of Lee (US 2013/0071706 A1, hereafter Lee).
With regard to claims 18-19, Jarvis does not explicitly teach a gas monitoring or warning system.  However, in the same field of endeavor, Lee teaches the use of a gas monitor (gas measuring sensor) [0039] that communicates with a controller [0041] that is capable of warning an operator [0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the gas monitor and warning controller of Lee with the battery system of Jarvis for the benefit of avoiding accidents due to vision impairment or toxic gas inhalation [Lee 0043].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,271,267 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to battery ejection systems comprising a pressure vessel, a battery submodule positioned at least partially in the pressure vessel that may release gas into the pressure vessel and configured to be electrically disconnected if pressure exceeds a threshold level, and a seal in the pressure vessel configured to release if pressure exceeds a threshold level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724